 



Exhibit 10.20

OPTION AWARD AGREEMENT

Issued Pursuant to the
2004 Incentive Plan
of Barnes & Noble, Inc.

          THIS OPTION AWARD AGREEMENT (“Agreement”), effective as of the Grant
Date (the “Effective Date”) set forth in the attached Certificate (the
“Certificate”), represents the grant of a nonqualified option (“Option”) by
Barnes & Noble, Inc. (the “Company”), to the person named in the Certificate
(the “Participant”) pursuant to the provisions of the Barnes & Noble, Inc. 2004
Incentive Plan adopted by the Company’s Board of Directors on March 11, 2004 and
approved by the Company’s stockholders on June 2, 2004 (the “Plan”). The Option
granted hereby is not intended to be an “incentive stock option” as such term is
described in Section 5.7 of the Plan.

          The Plan provides a complete description of the terms and conditions
governing this Option. If there is any inconsistency between the terms of this
Agreement or the Certificate (on the one hand) and the terms of the Plan (on the
other hand), the Plan’s terms shall completely supersede and replace the
conflicting terms of this Agreement or the Certificate (as the case may be). All
capitalized terms shall have the meanings ascribed to them in the Plan, unless
specifically set forth otherwise herein. The parties hereto agree as follows:

     1. General Option Grant Information. The individual named above has been
selected to be a Participant in the Plan and receive a nonqualified option
grant, as specified in the Certificate.

     2. Grant of Option. The Company hereby grants to the Participant an Option
to purchase the number of Shares set forth in the Certificate, at the stated
Option Price per Share, which is one hundred percent (100%) of the Fair Market
Value of a Share on the Date of Grant, in the manner and subject to the terms
and conditions of the Plan and this Agreement.

     3. Option Term. The term of this Option begins as of the Effective Date and
continues through the Date of Expiration as specified in the Certificate (the
“Expiration Date”), unless sooner terminated or extended in accordance with the
terms of this Agreement.

     4. Vesting Period: (a) In General. Subject to the terms of this Agreement
and the Plan, this Option shall vest and be exercisable as indicated in the
Certificate. For the specified vesting to occur on any vesting date set forth
therein, the Participant must be continuously employed by the Company or any of
its Affiliates from the Effective Date through such vesting date.

          (b) No Partial Vesting. Except as set forth in Section 17 hereof, in
no event shall a Participant have any rights to exercise any portion of the
Option granted hereunder: (i) prior to the date such portion vests pursuant to
the Vesting Schedule set forth in the Certificate; or (ii) with respect to any
partial Share.

     5. Exercise: The Participant, or the Participant’s Permitted Assignee (as
defined below) or, in the case of the Participant’s death, the Participant’s
estate, or in the case of the Participant’s disability, the Participant’s
guardian or legal representative, may exercise this Option to the extent

1



--------------------------------------------------------------------------------



 



vested (as provided in Sections 4 and 8 hereof) at any time prior to the
termination of the Option as provided in Sections 3 and 8 hereof and
Section 13.4 of the Plan.

     6. How to Exercise: Once vested, the Options hereby granted shall be
exercised by written notice to the Committee or such other administrator
appointed by the Committee, specifying the number of Shares subject to this
Option Participant desires to exercise. Payment for the Shares purchased
pursuant to the exercise of the Options hereby granted shall be made in the
manner set forth in Section 5.5 of the Plan, subject to any consents or
approvals required thereunder.

     7. Nontransferability. (a) In General. Except as may be provided in clause
(b), below, this Option may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution, except as provided in the Plan. No assignment or
transfer of the Option in violation of this Section 7, whether voluntary or
involuntary, by operation of law or otherwise, except by will or the laws of
descent and distribution or as otherwise required by applicable law, shall vest
in the assignee or transferee any interest whatsoever.

          (b) Transfers With The Consent of the Committee. With the prior
written consent of the Committee, the Option granted hereby may be transferred
by the Participant to any person or entity specified in such prior written
consent (each, a “Permitted Assignee”).

     8. Termination of Option: (a) Termination for Cause. In the event of the
termination of the Participant’s employment or service as a Director for cause,
this Option and all rights granted hereunder shall be forfeited and deemed
cancelled and no longer exercisable on the date of such termination, unless the
Committee determines otherwise. For purposes of this Agreement, the term “cause”
shall be defined as actions by the Participant which constitute malfeasance.
Malfeasance includes, but is not limited to, the Participant engaging in fraud,
dishonest conduct or other criminal conduct. A determination of cause shall be
made in the sole discretion of the Company’s management, subject to review by
the Chairman of the Board. The Board shall, upon request of the Participant,
review the decision of whether the Participant has been discharged, released or
terminated for cause and the Board shall confirm, modify or reverse such
determination in its sole discretion.

          (b) Termination Without Cause. Unless otherwise determined by the
Committee, in the event of the termination of the Participant’s employment or
service as a Director other than for cause or other than as a result of the
Participant’s death or disability, this Option and all rights granted hereunder
shall be forfeited and deemed cancelled and no longer exercisable on the 90th
day after the date of such termination, provided, however, that (i) in no
instance may the term of this Option, as so extended, exceed the Expiration
Date, and (ii) only Option(s) not previously expired or exercised, to the extent
vested and exercisable on the date of termination, shall be exercisable (i.e. no
vesting shall occur during the aforementioned 90-day post-termination period).

          (c) Death. In the event a Participant dies while employed by the
Company or any of its Affiliates, any Option(s) held by such Participant (or his
or her Permitted Assignee) and not previously expired or exercised shall, to the
extent vested and exercisable on the date of death, be exercisable by the estate
of such Participant or by any person who acquired such Option by bequest or
inheritance, or by the Permitted Assignee, at any time within one year after the
death of the

2



--------------------------------------------------------------------------------



 



Participant, whether such one-year anniversary is before or after the Expiration
Date, unless earlier terminated pursuant to its terms.

          (d) Disability. In the event a Participant ceases to perform services
of any kind (whether as an employee or Director) for the Company or any of its
Affiliates due to permanent and total disability, the Participant, or his
guardian or legal representative, or a Permitted Assignee, shall have the
unqualified right to exercise any Option(s) which have not been previously
exercised or expired and which the Participant was eligible to exercise as of
the first date of permanent and total disability (as determined in the sole
discretion of the Committee), at any time within one year after the first date
of permanent and total disability, whether such one-year anniversary is before
or after the Expiration Date, unless earlier terminated pursuant to its terms.
For purposes of this Agreement, the term “permanent and total disability” means
the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months, and the permanence and degree of
which shall be supported by medical evidence satisfactory to the Committee.
Notwithstanding anything to the contrary set forth herein, the Committee shall
determine, in its sole and absolute discretion, (1) whether a Participant has
ceased to perform services of any kind due to a permanent and total disability
and, if so, (2) the first date of such permanent and total disability.

     9. Administration. This Agreement and the rights of the Participant
hereunder and under the Certificate are subject to all the terms and conditions
of the Plan, as the same may be amended from time to time, as well as to such
rules and regulations as the Committee may adopt for administration of the Plan.
It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan, this Agreement and the Certificate, all of which
shall be binding upon the Participant. Any inconsistency between the Agreement
or the Certificate (on the one hand) and the Plan (on the other hand) shall be
resolved in favor of the Plan.

     10. Reservation of Shares. The Company hereby agrees that at all times
there shall be reserved for issuance and/or delivery upon exercise of the Option
such number of Shares as shall be required for issuance or delivery upon
exercise hereof.

     11. Adjustments. The number of Shares subject to this Option, and the
Option Price, shall be subject to adjustment in accordance with Section 12.2 of
the Plan.

     12. Exclusion from Pension Computations. By acceptance of the grant of this
Option, the Participant hereby agrees that any income or gain realized upon the
receipt or exercise hereof, or upon the disposition of the Shares received upon
its exercise, is special incentive compensation and shall not be taken into
account, to the extent permissible under applicable law, as “wages”, “salary” or
“compensation” in determining the amount of any payment under any pension,
retirement, incentive, profit sharing, bonus or deferred compensation plan of
the Company or any of its Affiliates.

     13. Amendment. The Committee may, with the consent of the Participant, at
any time or from time to time amend the terms and conditions of this Option. In
addition, the Committee may at

3



--------------------------------------------------------------------------------



 



any time or from time to time amend the terms and conditions of this Option in
accordance with the Plan.

     14. Notices. Any notice which either party hereto may be required or
permitted to give to the other shall be in writing, and may be delivered
personally or by mail, postage prepaid, or overnight courier, addressed as
follows: if to the Company, at its office at 1400 Old Country Road, Westbury,
New York 11590, Attn: Human Resources, or at such other address as the Company
by notice to the Participant may designate in writing from time to time; and if
to the Participant, at the address shown below his or her signature on the
Certificate, or at such other address as the Participant by notice to the
Company may designate in writing from time to time. Notices shall be effective
upon receipt.

     15. Withholding Taxes. The Company shall have the right to withhold from
wages or other amounts otherwise payable to the Participant (or a Permitted
Assignee thereof), or otherwise require the Participant or Permitted Assignee to
pay, any federal, state, local or foreign income taxes, withholding taxes, or
employment taxes required to be withheld by law or regulations (“Withholding
Taxes”) arising as a result of the grant of any Award, exercise of an Option, or
any other taxable event occurring pursuant to the Plan, this Agreement or the
Certificate. In satisfaction of the requirement to pay Withholding Taxes, unless
the Participant (or Permitted Assignee) elects in writing otherwise, the Company
may withhold a portion of any Shares then issuable to the Participant (or
Permitted Assignee) pursuant to this Option. If, notwithstanding the foregoing,
the Participant (or Permitted Assignee) shall fail to actually or constructively
make such tax payments as are required, the Company (or its Affiliates) shall,
to the extent permitted by law, have the right to deduct any such Withholding
Taxes from any payment of any kind otherwise due to such Participant or to take
such other action as may be necessary to satisfy such Withholding Taxes. In
satisfaction of the requirement to pay Withholding Taxes, the Participant (or
Permitted Assignee) may make a written election, which may be accepted or
rejected in the discretion of the Committee, to tender other Shares to the
Company having an aggregate Fair Market Value equal to the Withholding Taxes,
either by actual delivery or attestation, in the sole discretion of the
Committee, provided that, except as otherwise determined by the Committee, the
Shares that are tendered must have been held by the Participant for at least six
(6) months prior to their tender (or such lesser period as may be required to
avoid adverse accounting consequences) to satisfy the Option Price or have been
purchased on the open market.

     16. Registration; Legend. The Company may postpone the issuance and
delivery of Shares upon any exercise of this Option until (a) the admission of
such Shares to listing on any stock exchange or exchanges on which Shares of the
Company of the same class are then listed and (b) the completion of such
registration or other qualification of such Shares under any state or federal
law, rule or regulation as the Company shall determine to be necessary or
advisable. The Participant shall make such representations and furnish such
information as may, in the opinion of counsel for the Company, be appropriate to
permit the Company, in light of the then existence or non-existence with respect
to such Shares of an effective Registration Statement under the Securities Act
of 1933, as amended, to issue the Shares in compliance with the provisions of
that or any comparable act.

          The Company may cause the following or a similar legend to be set
forth on each certificate representing Shares or any other security issued or
issuable upon exercise of this Option unless counsel for the Company is of the
opinion as to any such certificate that such legend is unnecessary:

4



--------------------------------------------------------------------------------



 



     THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED FOR SALE,
SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER THE ACT, THE AVAILABILITY OF WHICH IS
ESTABLISHED BY AN OPINION FROM COUNSEL TO THE COMPANY.

17. Change in Control.

     (a) In the event of the occurrence of a change in control of the Company (a
“Change in Control”), this Option and all rights granted hereunder shall
immediately vest and be exercisable in accordance with its terms with respect to
those Shares not already vested and exercisable pursuant to the terms of this
Option. For purposes of this Option, a “Change in Control” shall be deemed to
occur if: (i) there shall have occurred a change in control of the Company of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act of
1934, as amended, as in effect on the date hereof, whether or not the Company is
then subject to such reporting requirement, provided, however, that the
foregoing event shall not be deemed to be a Change in Control if immediately
prior to such transaction the Participant or an entity of which the Participant
is an executive officer, director or more than five percent equity holder is,
directly or indirectly, one of the new controlling parties; or (ii) the Company
has merged or consolidated with, or sold substantially all of its assets to,
another company, provided, however, that the foregoing event shall not be deemed
to be a Change in Control if immediately prior to such transaction the
Participant is an executive officer, director or more than five percent equity
holder of the other party to the transaction or of any entity directly or
indirectly controlling that party to the transaction.

     (b) Notwithstanding the foregoing, if in the event of a Change in Control,
the successor company assumes or substitutes for this Option, then this Option
shall not be accelerated as described in Section 17(a) hereof. For the purposes
of this Section 17(b), this Option shall be considered assumed or substituted
for if following the Change in Control, this Option or any award substituted
therefor (“Substitute Award”) confers the right to purchase or receive, for each
Share subject to this Option, immediately prior to the Change in Control, the
consideration (whether stock, cash or other securities or property) received in
the transaction constituting the Change in Control by holders of Shares for each
Share held on the effective date of such transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares); provided, however, that if
such consideration received in the transaction constituting the Change in
Control is not solely common stock of the successor company, the Committee may,
with the consent of the successor company, provide that the consideration to be
received upon the exercise or vesting of this Option or the Substitute Award,
for each Share subject thereto, will be solely common stock of the successor
company substantially equal in fair market value to the per share consideration
received by holders of Shares in the transaction constituting the Change in
Control. The determination of such substantial equality of value of
consideration shall be made by the Committee in its sole discretion and its
determination shall be conclusive and binding. Notwithstanding the foregoing, in
the event of a termination of the Participant’s employment in such successor
company within twenty-four (24) months following such Change in Control, this
Option or the Substitute Award held by such Participant at the time of the
Change in Control shall be accelerated as described in Section 17(a) hereof.

5



--------------------------------------------------------------------------------



 



     18. Miscellaneous.

          (a) Neither this Agreement nor the Certificate shall confer upon the
Participant any right to continuation of employment by the Company, nor shall
this Agreement or the Certificate interfere in any way with the Company’s right
to terminate the Participant’s employment at any time.

          (b) The Participant shall have no rights as a stockholder of the
Company with respect to the Shares subject to this Option Agreement until such
time as the Option Price has been paid, and the Shares have been issued and
delivered to the Participant.

          (c) This Agreement and the Certificate shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

          (d) To the extent not preempted by federal law, this Agreement and the
Certificate shall be governed by, and construed in accordance with the laws of
the State of Delaware.

          (e) All obligations of the Company under the Plan, this Agreement and
the Certificate, with respect to the Option, shall be binding on any successor
to the Company, whether the existence of such successor is the result of a
direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.

          (f) The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

          (g) By accepting this Award or other benefit under the Plan, the
Participant and each person claiming under or through the Participant shall be
conclusively deemed to have indicated their acceptance and ratification of, and
consent to, any action taken under the Plan by the Company, the Board or the
Committee.

          (h) The Participant, every person claiming under or through the
Participant, and the Company hereby waives to the fullest extent permitted by
applicable law any right to a trial by jury with respect to any litigation
directly or indirectly arising out of, under, or in connection with the Plan,
this Agreement or the Certificate.

     19. Exculpation. This Option and all documents, agreements, understandings
and arrangements relating hereto have been issued on behalf of the Company by
officers acting on its behalf and not by any person individually. None of the
officers, Directors or stockholders of the Company nor the Directors, officers
or stockholders of any Affiliate of the Company shall have any personal
liability hereunder or thereunder. The Participant shall look solely to the
assets of the Company for satisfaction of any liability of the Company in
respect of this Option and all documents, agreements, understanding and
arrangements relating hereto and will not seek recourse or commence any action
against any of the Directors, officers or stockholders of the Company or any of
the Directors, officers or stockholders of any Affiliate, or any of their
personal assets, for the performance or payment of any obligation hereunder or
thereunder. The foregoing shall also apply

6



--------------------------------------------------------------------------------



 



to any future documents, agreements, understandings, arrangements and
transactions between the parties hereto with respect to this Option.

     20. Captions. The captions in this Agreement are for convenience of
reference only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.

[Remainder of page intentionally blank.]

7